Citation Nr: 0628027	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  00-13 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Entitlement to an increased rating for anxiety disorder with 
somatization features, currently evaluated 30 percent 
disabling.

Entitlement to an earlier effective date than June 21, 1999, 
for the 30 percent disability rating for anxiety disorder 
with somatization features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from April 1977 to March 
1979.

This claim comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, that increased the evaluation for the appellant's 
service-connected anxiety disorder with somatization features 
from 10 percent to 30 percent, effective from June 21, 1999.

The claim of entitlement to an effective date earlier than 
June 21, 1999, for the assignment of the 30 percent 
evaluation for anxiety disorder with somatization features is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. for further action.  The appellant will be 
notified if further action is required on his part.


FINDINGS OF FACT

1.  The appellant is currently in receipt of a schedular 
rating of 30 percent for an anxiety disorder with 
somatization features.  He claims that he experiences two to 
three panic attacks per day, daily depression, and chronic 
sleep difficulties, and he displayed some difficulty 
concentrating.  Upon examination, he showed some impairment 
of memory, but he also displayed good personal hygiene and 
grooming, had no suicidal ideation, was oriented, had no 
delusions, hallucinations, or thought disorders, and had an 
appropriate affect.

2.  The appellant's anxiety disorder with somatization 
features has not been shown to cause occupational and social 
impairment with reduced reliability and productivity.

3.  Referral for extraschedular consideration is not 
warranted in this case.


CONCLUSION OF LAW

Entitlement to a disability rating in excess of 30 percent 
for an anxiety disorder with somatization features is not 
established.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1-
4.14, 4.125-4.130, Diagnostic Code 9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Board remanded this case in October 2003 to obtain 
records from the Social Security Administration (SSA) related 
to the appellant's applications for disability benefits from 
that agency, as well as to allow the RO the opportunity to 
review this additional evidence and make a determination 
before the evidence was considered by the Board.  VA 
satisfied its duty to notify as to the issue decided herein 
by means of an April 2003 letter from the RO to the appellant 
which pertained to the criteria used to determine an 
increased disability rating.  This letter informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ in a letter dated 
January 25, 2003.  While such notice did not pre-date the 
unfavorable decision rendered in January 2000, mostly likely 
because the January 2000 rating decision predates the 
enactment of the VCAA in November 2000, in Pelegrini, the 
United States Court of Appeals for Veterans Claims (Court) 
set out that the claimant need only be provided VCAA notice 
and an appropriate amount of time to respond, followed by 
proper subsequent VA process.  See Pelegrini at 120-123; see 
also 38 C.F.R. §§ 20.1102 (2004) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  After the Board remanded this case, the 
appellant's increased disability rating claim was 
readjudicated and a supplemental statement of the case was 
provided to him in January 2006, such that he had the 
opportunity to respond to VCAA notice prior to the issue on 
appeal being readjudicated.  

The Board also notes that, during the pendency of this 
appeal, the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present case, the appellant was notified of the 
criteria for an increased rating in the January 2000 rating 
decision, April 2000 statement of the case and September 2002 
supplemental statement of the case, prior to final 
adjudication of the case by the RO.  Because the Board has 
found herein that entitlement to an increased rating is not 
established, there is no prejudicial error in failing to 
notify the veteran concerning the element of effective date 
of the disability.  This latter element is rendered moot.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, records submitted to SSA 
in conjunction with the appellant's claims for disability 
benefits from that agency, post-service VA medical center 
medical records, and vocational rehabilitation records.  The 
reports from multiple VA examinations are also included.  The 
appellant was afforded the opportunity to request a hearing, 
which was held in August 2000.  That transcript has also been 
included in the record and has been reviewed.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Rating Schedule.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual condition in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§  3.321(a), 
4.1.  Separate diagnostic codes identify various 
disabilities.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The Court has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Since the current claim 
seeking an increased rating for the appellant's anxiety 
disorder was received in July 1999, evidence dating from 
earlier than July 1998 is not particularly relevant.  See 38 
C.F.R. § 3.400(o)(2).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to the disability, except as noted below.

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159 (b)(4).  However, if a substantially complete 
application indicates that there is no reasonable possibility 
that VA's further assistance would substantiate the claim, VA 
will refrain from providing that assistance.  38 C.F.R. 
§ 3.159 (d).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

A disability rating of 30 percent will be assigned for an 
anxiety disorder when a claimant experiences occupational and 
social impairment with occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.

A disability rating of 50 percent will be assigned for an 
anxiety disorder when a claimant experiences occupational and 
social impairment, with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

The appellant, through his representative's statement of June 
2006, has pointed out that the most recent rating examination 
is well over four years old.  It is also pointed out that 
when a veteran claims a disability is worse than when 
originally rated and the available evidence is too old to 
adequately evaluate the condition, a new examination must be 
provided.  The Board notes that the veteran's anxiety 
reaction was originally rated as 10 percent disabling.  The 
subsequent elevation of the rating to 30 percent recognizes 
that the disability is worse than when originally rated.  The 
Board does not find that the evidence is too old to 
adequately evaluate the disorder at issue.  In addition to VA 
rating examinations, the evidence includes other, more 
current treatment and clinical information.

Service connection was initially granted for an anxiety 
reaction with somatization features, which was assigned a 
non-compensable disability rating effective April 1980.  It 
was subsequently re-evaluated as 10 percent disabling 
effective April 1980, and remained at this level until it was 
increased to 30 percent disabling in the January 2000 rating 
decision on appeal.  The appellant's post-service VA medical 
center treatment records have been obtained and are part of 
the appellant's file, as are the results of numerous VA 
examinations dating back to 1980.  

The appellant was a resident of a VA domiciliary from June 
1999 to November 1999 for treatment for cocaine and alcohol 
dependence, in addition to his anxiety disorder.  During that 
time, he worked on reestablishing his finances, worked 
increased hours, followed through with his medical 
treatments, and attended weekly support groups.  In April 
2000, the appellant reported to his vocational rehabilitation 
counselor that he experienced two or three panic attacks a 
week and that he had daily headaches.  At the hearing in 
August 2000, the appellant reported panic attacks that 
occurred at least twice daily, three or four times a week, 
for the two months prior to the hearing.  He reported that 
during the attacks, he experienced shortness of breath, a 
racing heart, sweating, and hand tremors.  He also stated 
that he was terminated from his previous job due to 
absenteeism related to the attacks, but a July 2000 letter 
from that employer states that his employment was terminated 
because he had missed three consecutive days of work without 
notifying his employer, and not just because he had been 
absent due to the attacks.  

Furthermore, the appellant's vocational rehabilitation 
records reflect that he was again employed as of November 
2000.  His rehabilitation claim was eventually disallowed in 
January 2001 for lack of contact.  In October 2001, he was 
admitted for emergency psychiatric admission following a one 
week relapse of cocaine dependence.  It was noted that he had 
been binging on cocaine off and on for years and that he had 
not been able to hold down jobs.  Upon examination, the 
appellant thought his main problem was his mood disorder and 
did not appear to assume much personal responsibility for his 
drug use.  VA medical records from April 2003 reflect that 
the appellant had become sporadically compliant with his 
medications, and that he was unclear in response to questions 
about his recent cocaine use.  

At his most recent VA rating examination in March 2002, the 
appellant reported experiencing "panic attacks" that 
occurred two or three times a day, in ten to twenty minute 
intervals, as well as chronic sleep difficulties that caused 
him to sleep for only two to five hours a night.  However, he 
was neatly groomed, displayed good personal hygiene, had an 
appropriate affect, had no delusions, hallucinations, or 
suicidal or homicidal ideations, and displayed no evidence of 
thought disorders.  The VA examiner also noted specifically 
that the appellant found it necessary to repeatedly attribute 
all of his current problems to his "panic attacks," which 
the appellant then attributed to his incarceration while in 
service with no acknowledgement of other factors which may 
have affected his situation.  His Global Assessment of 
Functioning Scale (GAF) score was determined to be 60, which 
is indicative of moderate symptoms.  

According to his medical records, during 2003 the appellant 
reported having "anxiety attacks" that he had had since 
1980 and that lasted between 20-45 minutes a day, two to 
three times a day, but then noted that he would occasionally 
not have any attacks for a month.  He reported that these 
attacks were characterized by a racing heart, difficulty 
breathing, sweating, chest pressure and pain, and hand 
tremors.  He was also consuming a 12 pack of beer on Fridays 
and Saturdays even though he was on psychiatric medications 
and had been advised against it.  His mood was mildly 
dysthymic and his affect was constricted, but his thoughts 
were logical and coherent, without signs of an underlying 
thought disorder.  His GAF score was determined to be 50, 
which is indicative of serious symptoms or any serious 
impairment in social or occupational functioning.  However, 
the additional diagnoses of alcohol abuse and cocaine abuse 
were also considered in assigning the GAF score.  The most 
recent VA medical center mental health treatment notes 
contained in the record are from 2004.  At this time, the 
appellant reported poor sleep (approximately 3-5 hours a 
night), and that he continued to experience stress, anxiety 
and grief and coped by working long hours.  He was observed 
to be mildly anxious with broad affect, but did not report 
any panic attacks at that time.

As discussed, the appellant's record reflects an extensive 
and lengthy history of cocaine and alcohol dependence, 
necessitating that the appellant undergo residential 
rehabilitation services for the purpose of treatment on 
multiple occasions.  Although these rehabilitation programs 
lasted in duration from one week up to a year, and occurred 
both before and after his hearing took place, there is no 
indication in the records from any of these facilities that 
the appellant reported experiencing any panic attacks at all 
while in residence, nor were any reported by the medical 
personnel who were responsible for closely monitoring his 
behavior.

The Board recognizes the appellant's assertions that the 
symptoms of his anxiety disorder warrant an evaluation in 
excess of 30 percent.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  As a layperson, however, the appellant 
is not competent to provide an opinion requiring medical 
knowledge, such as questions relating to the symptoms or 
severity of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, his own assertions do not 
constitute competent medical evidence that the symptoms 
caused by his service-connected anxiety disorder warrant an 
evaluation in excess of 30 percent under the applicable 
criteria.

Furthermore, in general, the appellant's medical records do 
not reflect that he has demonstrated a majority of the 
symptoms consistent with a 50 percent disability rating, such 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  He has 
also failed to demonstrate that his current symptoms occur 
with such frequency as to require a higher rating.  As such, 
the 30 percent disability rating more closely approximates 
the appellant's symptoms and an increase in his disability 
rating is therefore not warranted.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The appellant has not required frequent 
hospitalization for this disability, there is no marked 
interference with employment, and the manifestations of this 
disability are not in excess of those contemplated by the 
schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to an increased disability rating, in excess of 
30 percent, for anxiety disorder with somatization features 
is denied.


REMAND

The appellant has also challenged his effective date of June 
21, 1999, for his 30 percent disability rating.  However, it 
does not appear that he has been adequately notified of the 
evidence necessary to establish the effective date for the 
disability rating.  To insure that the veteran has been 
provided complete and adequate notice under the provisions of 
the VCAA and so that this notice deficiency may be remedied, 
remand is warranted of this issue.

Accordingly, this issue is REMANDED for the following 
actions:

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim, to include notice that 
the appellant should submit any 
pertinent evidence in his possession.  
This notice should also include an 
explanation of the information or 
evidence needed to establish a claim for 
an earlier effective date for his 
claimed disability.

2.  After all appropriate development has 
been completed, the AMC or RO should 
readjudicate the current earlier effective 
date claim.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, he and his representative 
should be provided with an appropriate 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate review, in accordance with 
appellate procedures.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


